EXHIBIT 10.2

CHANGE OF CONTROL AGREEMENT

This Change of Control Agreement (this “Agreement”) is made the 1st day of
February 2016 by and between Agenus Inc., a Delaware corporate having its place
of business at 3 Forbes Road, Lexington, MA 02421, U.S.A. (the “Company”), and
Alex Duncan of 15 Cambridge Road, Girton, Cambridge CB30PN, United Kingdom (the
“Executive”).

WHEREAS, the Company desires to offer certain compensation and benefits to
Executive in the event of a Change of Control (as defined below), subject to the
terms and conditions set forth in this Agreement and the contract of employment
and confidentiality and proprietary information deed made between the Company
and the Executive.

NOW, THEREFORE, the Company and Executive hereby agree as follows:

 

1.

Definitions. For purposes of this Agreement, the following definitions apply:

a.“Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest.

b.“Cause”, as determined by the Company, means: (i) a reason justifying summary
dismissal set out at clause 17 (Summary Dismissal) of the Executive's contract
of employment; or (ii) material breach by Executive of any provision of this
Agreement; or (iii) other conduct by Executive that is materially harmful to the
business, interests or reputation of the Company or any of its Affiliates.

c.“Change in Control” shall mean: (A) the acquisition by any Organization of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the common stock of the Company; provided,
however, that for purposes of this subsection (A), an acquisition shall not
constitute a Change in Control if it is: (i) by a Benefit Plan sponsored or
maintained by the Company or an entity controlled by the Company or (ii) by an
entity pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of subsection (C) of this Section 1(c); or (B) individuals who, as of
June 2, 2005, constitute the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to June 2, 2005 whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (or a
majority of the members of a nominating committee who are members of the
Incumbent Board) shall be treated as a member of the Incumbent Board unless
he/she assumed office as a result of an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of an
Organization other than the Board; or (C) consummation of a merger or
consolidation involving the Company, or a sale or other disposition of all or
substantially all of the assets of the Company, (a “transaction”) in each case
unless, immediately following such transaction, (i) the beneficial owners of the
common stock of the

--------------------------------------------------------------------------------

Company outstanding immediately prior to such transaction beneficially own,
directly or indirectly, more than 50% of the combined voting power of the
outstanding voting securities of the entity resulting from such transaction
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries), (ii) no Organization (excluding
any entity resulting from such transaction or any Benefit Plan of the Company or
such entity resulting from such transaction) beneficially owns, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
voting securities of such entity and (iii) at least a majority of the members of
the board of directors or similar board of the entity resulting from such
transaction were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
transaction; or (D) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company. For purposes of the foregoing:
“Benefit Plan” means any employee benefit plan, including any related trust;
“Board” means the Board of Directors of the Company; “Exchange Act” means the
Securities Exchange Act of 1934, as amended; and “Organization” means any
individual, entity or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act).

d.“Good Reason” means (i) material reduction in Executive’s base salary,
benefits, duties or responsibilities; or (ii) relocation of Executive’s
principal office, without his consent, to a location more than thirty (30) miles
from its location on the day prior to the Change in Control.

e.“Person” means an individual, a corporation, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
any of its Affiliates.

f.“Products” mean all products planned, researched, developed, under
development, tested, manufactured, sold, licensed, leased or otherwise
distributed or put into use by the Company or any of its Affiliates, together
with all services provided or planned by the Company or any of its Affiliates,
during Executive’s employment.

 

2.

Change of Control.

a.If a Change of Control occurs, on the date of such Change in Control,
fifty-percent (50%) of any stock options or shares of restricted stock of the
Company previously granted or issued to the Executive that are outstanding and
unvested as of the date of the Change in Control shall become vested,
exercisable and, in the case of shares of restricted stock, no longer subject to
forfeiture, provided that Executive is employed by the Company (or any
wholly-owned subsidiary of the Company) on the date of such Change in Control.

b.If a Change of Control occurs and, within eighteen (18) months following such
Change of Control, the Company (or any wholly-owned subsidiary of the Company,
as applicable) terminates Executive’s employment other than for Cause, or such
Executive terminates his employment for Good Reason, then the Company shall, pay
to the Executive in one lump sum an amount equal to (A) twelve (12) months base
salary at

--------------------------------------------------------------------------------

the rate in effect on the date of termination, plus (B) the higher of
(x) Executive’s target incentive bonus for the year in which Executive’s
employment is terminated, or (y) the actual incentive bonus paid to Executive,
if any, under the applicable Executive incentive plan for the last full fiscal
year preceding the year in which Executive’s employment is terminated; and shall
also, until the conclusion of a period of twelve (12) months following the date
of termination continue to contribute to the premium cost of Executive’s
participation in the applicable health insurance plans at the same rate that it
contributes for active employees, provided that Executive is entitled to
continue such participation under applicable law and plan terms, and provided
further that Executive pays his portion of the premium cost. If the Company
concludes that the foregoing arrangement could result in additional taxes or
penalties for either the Executive or the Company on account of the rules under
Section 105(h) of the Internal Revenue Code or applicable local legislation,
then in lieu of this continued subsidized coverage, the Executive shall be
provided with an additional severance payment equal to the value of this
employer-provided subsidy for the twelve (12) month period, plus an additional
lump-sum payment in an amount sufficient, after giving effect to all federal,
state and other taxes with respect to such additional payment, to make Executive
whole for all taxes (including withholding taxes) on such payment. In addition,
in the event the Company (or any wholly-owned subsidiary of the Company, as
applicable) terminates Executive’s employment other than for Cause, or Executive
terminates his employment for Good Reason within eighteen (18) months following
a Change of Control, then (I) any outstanding unvested options granted or issued
to the Executive as of the date of the Change in Control shall become vested and
shall be exercisable for ninety (90) days following termination of the
Executive’s employment, (II) any shares of unvested restricted stock of the
Company granted or issued to the Executive as of the date of the Change in
Control shall become vested and no longer subject to forfeiture, and (III) the
Company will provide Executive with an outplacement benefit in the form of a
lump-sum payment of $10,000 plus an additional lump-sum payment in an amount
sufficient, after giving effect to all federal, state and other taxes with
respect to such additional payment, to make Executive whole for all taxes
(including withholding taxes) on such outplacement assistance benefit.

c.All payments required to be made by the Company hereunder to Executive or his
dependents, beneficiaries, or estate will be reduced by any tax, payroll
deductions or other amounts required to be withheld by the Company under
applicable law.

d.Payment(s) by the Company and contributions to the cost of Executive’s
continued participation in the Company’s group health insurance that may be due
Executive under Section 2(b) shall constitute the entire obligation of the
Company to Executive. In order to receive any payments or other benefits under
Section 2(b), Executive must execute a General Release of Claims in a form
acceptable to the Company.

e.Except for health insurance coverage continued pursuant to Section 2(b),
benefits shall terminate pursuant to the terms of the applicable benefit plans
based on the date of termination of Executive’s employment without regard to any
continuation of base salary or other payment to Executive following such date of
termination.

--------------------------------------------------------------------------------

f.The obligation of the Company to make payments to or on behalf of Executive
under Section 2(b) is expressly conditioned upon Executive’s continued full
performance of obligations under this Agreement. Executive recognizes that,
except as expressly provided in Section 2(b), no compensation is earned by, or
in any way owing to, Executive after termination of employment.

g.Any lump-sum payments to be made to the Executive hereunder shall be made as
soon as administratively practicable and in any event no later than 2  1 /
2  months after the end of the year in which the Executive becomes entitled to
such payment. Under this Agreement, all payments which are to be made upon
termination of Executive’s employment shall only be made if such termination
also meets the criteria to be considered a “separation from service” as such
term is defined under Section 409A of the Internal Revenue Code and is subject
to the Executive executing a valid settlement agreement or relevant document to
waive all contractual and statutory claims that the Executive may have against
the Company under the legislation of England and Wales or any other applicable
jurisdiction in which the Executive has performed the duties set out in the
Executive's contract of employment in relation to or arising out of his
employment or its termination.

h.To the extent any payment hereunder shall be required to be delayed until six
months following separation from service to comply with the “specified employee”
rules of Section 409A of the Internal Revenue Code, it shall be delayed (but not
more than is required) to comply with such rules and shall promptly after such
delay be paid with interest at a reasonable market rate as determined by the
Company.

3.Participation.  In exchange for the Executive to be entitled to the benefits
provided by this Agreement, the Executive hereby agrees to the following:

a.Non-competition. While Executive is employed by the Company (or any
wholly-owned subsidiary of the Company) and for the greater of (i) twelve
(12) months after his employment terminates or (ii) the period during which
Executive is receiving payments under this Agreement (the “Non-Competition
Period”), Executive shall not, directly or indirectly, whether as owner,
partner, investor, consultant, agent, employee, co-venturer or otherwise,
compete with the Company or any of its Affiliates or undertake any planning for
any business competitive with the Company or any of its Affiliates.
Specifically, but without limiting the foregoing, Executive agrees not to engage
in any manner in any activity that is directly or indirectly competitive with
the business of the Company or any of its Affiliates as conducted or under
consideration at any time during Executive’s employment. Restricted activity
includes without limitation accepting employment or a consulting position with
any Person who is, or at any time within twelve (12) months prior to termination
of Executive’s employment has been, a competitor or a customer of the Company or
any of its Affiliates. For the purposes of this Section 3(a), the business of
the Company and its Affiliates shall include all Products and Executive’s
undertaking shall encompass all items, products and services that may be used in
substitution for Products. The foregoing shall not prohibit Executive’s passive
ownership of two percent (2%) or less of the equity securities of any publicly
traded company. Executive agrees that, during his employment with the Company or
any Affiliate of the Company, he will not undertake any outside activity,
whether or not competitive with the

--------------------------------------------------------------------------------

business of the Company or its Affiliates, that could reasonably give rise to a
conflict of interest or otherwise interfere with his duties and obligations to
the Company or any of its Affiliates.

b.Non-solicitation. Executive further agrees that while he is employed by the
Company or any Affiliate of the Company and thereafter during the
Non-Competition Period, Executive will not hire or attempt to hire any employee
of the Company or any of its Affiliates, assist in such hiring by any Person,
encourage any such employee to terminate his or her relationship with the
Company or any of its Affiliates, or solicit or encourage any customer or vendor
of the Company or any of its Affiliates to terminate its relationship with them,
or, in the case of a customer, to conduct with any Person any business or
activity which such customer conducts or could conduct with the Company or any
of its Affiliates.

c.Conflicting Agreements. Executive hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which Executive is
a party or is bound. In addition, except where specifically provided in this
Agreement, nothing in this Agreement is intended to replace, amend or modify any
other agreement between the Company and Executive, and to the extent such other
agreements contain similar provisions to those provided for in this Agreement,
such provisions shall be in addition to the provisions provided herein and shall
remain in effect.

d.Notification Requirement. Until the conclusion of the Non-Competition Period
Executive shall give notice to the Company of each new business activity he
plans to undertake, at least twenty-one (21) days prior to beginning any such
activity. Such notice shall state the name and address of the Person for whom
such activity is undertaken and the nature of Executive’s business
relationship(s) and position(s) with such Person. Executive shall provide the
Company with such other pertinent information concerning such business activity
as the Company may reasonably request in order to determine Executive’s
continued compliance with this Agreement.

e.Enforcement of Covenants. Executive acknowledges that he has carefully read
and considered all the terms and conditions of this Agreement, including the
restraints imposed upon him pursuant to this Agreement. Executive agrees that
said restraints are necessary for the reasonable and proper protection of the
Company and its Affiliates and that each and every one of the restraints is
reasonable in respect to subject matter, length of time and geographic area.
Executive further acknowledges that, were he to breach any of his covenants
contained in this Agreement, the damage to the Company would be irreparable.
Executive therefore agrees that the Company, in addition to any other remedies
available to it, shall be entitled to preliminary and permanent injunctive
relief against any breach or threatened breach by Executive of any of said
covenants, without having to post bond. The parties further agree that, in the
event that any provision of this Agreement shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by applicable law.

--------------------------------------------------------------------------------

 

4.

Miscellaneous.

a.Amendment. This Agreement may be modified, amended, or supplemented only by
means of a written instrument signed by the Company and Executive.

b.Entire Agreement.  This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes any and all
prior or contemporaneous oral and prior written agreements and understandings.

c.Counterparts.  This Agreement may be executed in counterparts, which, when
taken together, shall constitute one agreement. If any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

d.Governing Law. This Agreement shall be construed and enforced under and be
governed in all respects by the laws of the Commonwealth of Massachusetts,
without regard to the conflict of laws principles thereof.

[Remainder of Page Intentionally Left Blank]

 

 

 




--------------------------------------------------------------------------------

EXECUTED as a DEED)

for and on behalf of)

AGENUS INC.)

by: Garo H. Armen) /s/ Garo H. Armen

 

CEO

 

in the presence of:) /s/ Evan D. Kearns

 

name:Evan Kearns

 

address: 71 Emerson Road, Needham, MA 02492

 

occupation:  Attorney

 

 

 

EXECUTED as a DEED)

by the EXECUTIVE) /s/ Alex Duncan

in the presence of:)

 

name:Andrea M. Drury/s/ Andrea M. Drury

 

address: 36 W. Shore Dr., Ashburnham, MA 01430

 

occupation: Notary Public

 